DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 02/18/2022.  Claims 1-15 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lasater et al. (U.S. 2007/0257812 A1).
 
Claim 1, Lasater teaches:
A surface sub (Lasater, Fig. 2, The lower portions of the mandral 14 are interpretable as a sub (see Lasater, Paragraph [0030]).) for connecting to an earth surface located end (Lasater, Fig. 2: 16, The ) of a wired pipe system (Lasater, Fig. 2, Paragraph [0022], The inductive coupling system 10 represents a wired pipe system.), the sub comprising:
a body including an outer surface (Lasater, Fig. 2, The left and right side of the mandrel 14 represent an outer surface, and the top of the mandrel 14 in Fig. 2 is an end of the body (of the inductive coupling system 10).  The interpretation of applicant’s claimed “outer surface” is taken in light of the applicant’s specification and Figs. 4 and 5.) that defines an inner bore through which a fluid is located during drilling (Lasater, Paragraphs [0030-0032], The area inside of communications port 18 is a “wet connect” that has conductive fluids therein when communication probe 20 is connected.  This area is interpreted as an inner bore.), the body located at a first location of the earth surface (Lasater, Paragraph [0035], The system of Lasater drills through the earth’s crust, and it would have been obvious to one of ordinary skill in the art for the earth’s crust to be equivalent to an earth surface.  Thus, the left and right side of the mandrel 14 is located at a first location of the earth’s crust.);
a first transmission device located within the outer surface and at an end of the body and outside of the inner bore (Lasater, Fig. 2: 34, Paragraph [0027], The inner bore is interpreted as the "female connector" of communications port 18 that is connected to the "male" connector of communication probe 20 (see Lasater, Paragraphs [0030-0032]).  Thus, elements 32 and 34 are outside of the inner bore that communicate with the electronics located at the surface located end of the wired pipe system.  It is also noted that the top portion of Fig. 2 including the mandrel 14 is interpretable as an end of the wired pipe system, wherein the bottom portion of Fig. 2, is interpretable as another end of the wired pipe system.  The elements 32 and 34 are located within the sides of mandrel 14, and at the lower end of the mandrel.);
a communication collar physically located at a second location of the earth surface and that at least partially surrounds the outer surface and that is rotatable relative to the body (Lasater, Paragraph [0025], The outer housing 12 is rotatable relative to the inner sleeve 22 and mandrel 14.  The outer housing 12 communicates with the surface computer, therefore the outer housing is located at a surface location, wherein the surface location is a location of the electronics system 16 which enables communication with the surface.  The outer housing 12 is physically located at a different location than the mandrel 14 but is also within the earth’s crust, i.e. a second location of the earth surface.);
a second transmission device in electrical communication with the first transmission device (Lasater, Fig. 2: 30, Paragraphs [0026-0027]) and located on the outer surface of the body (Lasater, Fig. 2: 30, Paragraph [0026]);
a transmission line that electrically connects the first and second transmission devices and that passes at least partially through the body (Lasater, Fig. 2, Paragraph [0027], The probe coil 34 is in electric communication with the housing inner coil 30 through electric conduits that run through the communication probe 18.); and
a third transmission device located in the communication collar in communication with the second transmission device (Lasater, Fig. 2: 28, Paragraph [0026], The housing outer coil 28 communicates with the housing inner coil 30 through electromagnetic communication.);
wherein the first, second and third transmission devices are all of the same type (Lasater, Paragraphs [0026-0027], The three transmission devices are solenoid wound inductive coils.).
Lasater does not specifically teach:
Fluid passes through the inner bore and first transmission device during drilling. 
However, it would have been obvious to one of ordinary skill in the art for the fluid present at the connection between the communications port and the communication probe 20 to be from the drilling fluid and additionally it would have been obvious to one of ordinary skill in the art at the time of 

Claim 4, Lasater further teaches:
	An outer adapter coupled to the outer surface (Lasater, Fig. 2: 22) 
	Lasater does not explicitly teach:
The outer adapter contains the second transmission device.
However, it would have been obvious to one of ordinary skill in the art to move the inner sleeve such that it effectively “contains” the second communication device, because it is integral to the system and its functionality does not hinder the communication between the inductive coils (see Lasater, Paragraph [0026]).  Such a modification would not render the invention inoperable for its intended function and would yield predictable results.  See MPEP 2144.04.

Claim 5, Lasater further teaches:
The outer adapter rotates relative to the communication collar (Lasater, Paragraphs [0024-0025]).

	Claim 6, Lasater further teaches:
The communication collar includes a collar body (Lasater, Fig. 2: 12) and an output terminal (Lasater, Fig. 2: 36, Paragraph [0026]).


The collar body includes a communication line that carries signals between the third transmission device and the output terminal (Lasater, Fig. 2: 28 to 36, Paragraph [0026]).

Claim 11, Lasater does not explicitly teach:
An outer adapter at least partially disposed between the first and second bearings.
	However, it would have been obvious to one of ordinary skill in the art for the sleeve to be interpretable as an outer adapter (see Lasater, Fig. 2: 22, Paragraph [0025]), and it would have been obvious, as a matter of design choice, for the sleeve to be at least partially disposed between the one of a plurality of bearings.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.

Claim 12, Lasater further teaches:
The communication collar is configured to communicate a signal from the output terminal to a surface unit (Lasater, Paragraphs [0034-0035], Data from the outer housing 12 is transmitted from the housing inner coil 30 to the mandrel electronics system 16, which can telemeter data to the surface.).

Claim 13, Lasater further teaches:
The signal is communicated by a communication line between the output terminal and the surface unit (Lasater, Fig. 2, Paragraphs [0034-0035], Housing electronics system 36 includes a physical communication line to housing outer coil 28, and housing inner coil 30 includes a physical communication line to mandrel electronics system 16.  Both of the physical communication lines are between the housing electronics system 36 and the surface, and required in order for the mandrel electronics system 16 to telemeter the data to the surface.).

Claim 14, Lasater further teaches:
A repeater disposed between the surface sub and an adjacent wire pipe segment in the wired pipe system (Lasater, Paragraph [0035], A telemetry repeater may be used to communicate signals and data.  Additionally, the mandrel itself may comprise multiple pipe sections (see Lasater, Paragraph [0022]).  Therefore, it would have been obvious to one of ordinary skill in the art to place the telemetry repeater between the device in Fig. 2 and another pipe section, as a matter of engineering/design choice.  Such a modification would not change the principal operation of the system and would yield predictable results.  See MPEP 2144.04.), the repeater configured to one of amplify and modify a signal (Lasater, Paragraph [0043], It would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate an amplifier into the telemetry repeater.  The motivation would be to boost the signal strength of the transmitted signals.).

Claim 15, Lasater further teaches:
The end of the body is a pin end, the pin end connects to an uphole end of the earth surface located end of the wired pipe system (Lasater, Fig. 2, Paragraph [0023], The probe 20 represents a pin end which is connected to the female connector of the communications port 18, which is an uphole end.  The probe 20 is attached via a threaded connection, which is consistent with Applicant’s definition of a “pin” and “pin end” (see Applicant’s speciation, Paragraph [0004]).).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lasater et al. (U.S. 2007/0257812 A1) in view of Myatt (U.S. 5,196,845).

Claim 2, Lasater teaches:
The first, second and third transmission devices are all inductive couplers (Lasater, Paragraphs [0026-0027]).
Lasater does not specifically teach:
The first, second and third transmission devices are all selected from one of: a capacitive coupler, and a resonant coupler.
Myatt teaches:
Resonant inductive coupling (Myatt, Col. 1, Lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the inductive coupling in Lasater by integrating the teaching of resonant inductive coupling as taught by Myatt.
The motivation would be to use a well-known method of communication of signals (see Myatt, Col. 1, Lines 11-15) with a high quality factor (see Myatt, Col. 4, Lines 12-21).

Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lasater et al. (U.S. 2007/0257812 A1) in view of Hawthorn et al. (U.S. 2010/0328095 A1).

Claim 3, Lasater teaches:
An electronics system in the communication collar in electrical communication with the third transmission device (Lasater, Paragraph [0026], The housing inductive couplet 24 is located in the outer housing 12, and includes the housing outer coil 28.) and configured to communicate a signal wirelessly to a surface unit (Lasater, Paragraph [0035], Data from the outer housing 12 is transmitted from the housing inner coil 30 to the mandrel electronics system 16, which can telemeter data to the surface.).
Lasater does not specifically teach:
A wireless transmitter in electrical communication with the third transmission device.
Hawthorn teaches:
A wireless transmitter in electrical communication with a transmission device (Hawthorn, Paragraphs [0038-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission device in Lasater by integrating the teaching of a wireless transmitter as taught by Hawthorn.
The motivation would be to use a well-known method of transmitting information as an alternative method to a wired method (see Hawthorn, Paragraph [0040]).  Such a modification would yield predictable results and would not render the invention inoperable for its intended purpose.

Claim 8, Lasater teaches:
The output terminal configured to communicate a signal to a surface unit (Lasater, Paragraphs [0034-0035], Data from the outer housing 12 is transmitted from the housing inner coil 30 to the mandrel electronics system 16, which can telemeter data to the surface.).
Lasater does not specifically teach:
The output terminal includes a wireless transmitter configured to communicate a signal wirelessly to a surface unit.
Hawthorn teaches:
A wireless transmitter (Hawthorn, Paragraphs [0038-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission device in Lasater by integrating the teaching of a wireless transmitter as taught by Hawthorn.
The motivation would be to use a well-known method of transmitting information as an alternative method to a wired method (see Hawthorn, Paragraph [0040]).  Such a modification would yield predictable results and would not render the invention inoperable for its intended purpose.

Claim 9, Lasater in view of Hawthorn further teaches:
The communication collar includes:
a first bearing disposed about the outer surface and held in place at least partially by the retaining ring (Lasater, Paragraphs [0024-0025]).
Lasater in view of Hawthorn does not explicitly teach:
A retaining ring that surrounds the outer surface; and
the first bearing held in place at least partially by the retaining ring.
However, it would have been obvious to one of ordinary skill in the art for the device in Lasater in view of Hawthorn to have an attachment for allowing the bearings to be attached to the mandrel and the outer housing.  Thus, it would have been obvious to one of ordinary skill in the art for an attachment, e.g. a retaining ring, to be present in order for the bearing to be physically attached to the mandrel and to the outer housing.

	Claim 10, Lasater in view of Hawthorn further teaches:
The communication collar further includes a second bearing (Lasater, Paragraphs [0024-0025]).
Lasater in view of Hawthorn does not explicitly teach:
Wherein the collar body is at least partially disposed between the first and second bearings.
However, it would have been obvious to one of ordinary skill in the art, as a matter of design choice, to have at least part of the collar body, i.e. the outer housing, disposed between a first and second bearings.  Such a modification would not render the invention inoperable for its intended function and would yield predictable results.  See MPEP 2144.04.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive.  In response to the Applicant’s arguments to define a communication collar physically located at a second location of the earth surface, the Examiner respectfully disagrees.  It appears that the Applicant intends “the earth surface” to be explicitly defined as the above-ground surface of the earth, however, the claims do not inherently or explicitly define this aspect of the claim.  The Applicant’s specification also do not further define an earth surface to only include the above-ground surface of the earth.  Therefore, the Applicant’s proposed amendments fail to overcome the prior art of record, for the reasons set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES J YANG/               Primary Examiner, Art Unit 2683